3:19-cv-03105-SEM-TSH # 1   Page 1 of 6                                E-FILED
                                          Wednesday, 24 April, 2019 08:43:55 AM
                                                  Clerk, U.S. District Court, ILCD




                                          19-3105
3:19-cv-03105-SEM-TSH # 1   Page 2 of 6
3:19-cv-03105-SEM-TSH # 1   Page 3 of 6
3:19-cv-03105-SEM-TSH # 1   Page 4 of 6
3:19-cv-03105-SEM-TSH # 1   Page 5 of 6
3:19-cv-03105-SEM-TSH # 1   Page 6 of 6
